Citation Nr: 0002709	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  97-33 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than May 16, 1996 
for the assignment of a 50 percent disability rating for 
post-traumatic stress disorder (PTSD).




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T.J. Kniffen, Associate Counsel


INTRODUCTION

The veteran had active service from June 1965 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal as to the effective date for benefits awarded to 
the veteran in a September 1996 rating decision from the 
Portland, Oregon Department of Veterans Affairs (VA) Regional 
Office (RO), which increased the veteran's entitlement to 
evaluation for service-connected PTSD, from 10 percent 
disabling to 50 percent, effective May 16, 1996.

The Board notes that a July 1999 RO decision increased the 
veteran's disability rating for PTSD from 50 to 70 percent 
with an effective date of October 8, 1997.  In a written 
statement received by the RO in August 1999, the veteran 
stated his satisfaction with the July 1999 RO decision.


FINDING OF FACT

The veteran filed a claim of entitlement to an increased 
evaluation of PTSD on May 16, 1996.  It can not be factually 
ascertained that the veteran experienced considerable social 
and industrial impairment within one year of that date.


CONCLUSION OF LAW

An effective date earlier than May 16, 1996 for the award of 
a 50 percent disability rating for PTSD is not warranted.  
38 U.S.C.A. § 5110(a), (b)(2) (West 1991); 38 C.F.R. 
§ 3.400(o) (1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an earlier effective 
date for a 50 percent disability evaluation of his service-
connected PTSD.  In the interest of clarity, the Board will 
review the applicable law and regulations, briefly describe 
the factual background of this case, and then proceed to 
analyze the claim and render a decision.

Applicable law and regulations

Earlier effective dates

The effective date of a grant of an increased evaluation will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  However, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
claim is received within 1 year from such date otherwise, the 
effective date is the date of receipt of the claim.  38 
U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(o).

Schedule of ratings-mental disorders

From January 1988 to November 7, 1996, the VA Schedule for 
rating PTSD read as follows:

General Rating Formula for Psychoneurotic Disorders:
		
70%  Ability to establish and maintain effective or
favorable relationships with people is severely 
impaired. The psychoneurotic symptoms are of such 
severity and persistence that there is severe 
impairment 
in the ability to obtain or retain employment.

50%  Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.

30%  Definite impairment in the ability 
to establish or maintain effective and 
wholesome relationships with people, with 
psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, 
efficiency, and reliability levels as to 
produce definite industrial impairment. 

10%  Less than the criteria for the 30 
percent, with emotional tension or other 
evidence of anxiety productive of mild 
social and industrial impairment.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1995-96). 


Factual background

In a September 1989 RO decision the veteran was granted 
entitlement to service connection for PTSD.  A 10 percent 
disability rating was assigned, effective June 27, 1989.  The 
Board denied an increased rating in a July 1990 decision.

In May 1996, the veteran applied to VA for an increased 
disability rating for PTSD.  The RO received the veteran's 
claim (VA Form 21-4138) on May 16, 1996.

In a July 14, 1996 letter, B.W., M.D. stated he provided 
treatment to the veteran from 1991 to July 1996 for PTSD.  
Dr. B.W.'s letter indicates treatment of the veteran during 
this time period but does not segment the treatment of the 
veteran by year.  Dr. M.D. did, however, diagnose the veteran 
with severe PTSD.

During an August 1996 VA social and industrial survey 
interview the veteran reported increased difficulty 
concentrating, becoming confused and disoriented at work and 
home.  He also reported that in the spring of 1996 he 
imagined seeing a Viet Cong or North Vietnamese soldier 
standing on the side of a road.  The veteran reported 
receiving treatment from Dr. N., a psychologist, until 1994.  
The examiner indicated the veteran's disorientation had been 
significantly increasing.

The veteran presented for a VA PTSD examination in August 
1996.  The veteran reported being under psychiatric care of 
Dr. B.W. for the past five years and being hospitalized in 
1990 because of suicidal tendencies.  The examiner noted the 
veteran's social and industrial impairment appeared worse 
than at any time during the previous five years.  The 
examiner also noted the veteran experienced a depressed mood 
the majority of the time during the past two years.  The 
veteran was diagnosed with chronic moderate PTSD. 

In a May 1997 letter Dr. B.W. stated an examination of the 
veteran was conducted in April 1997.  Dr. B.W. essentially 
re-stated the opinions from July 1996 and made no reference 
to treatment in 1995.

The veteran's spouse submitted a letter in August 1997.  She 
described his PTSD-related symptoms in the 1990-1991 time 
period.

In January 1998 the veteran presented for a VA PTSD social 
and industrial survey examination.  The veteran reported his 
job related satisfaction had decreased approximately 30 
percent during the past two years.  He also reported his PTSD 
symptoms increased by the same degree over the previous two 
years.  The examiner stated the veteran's PTSD symptoms had 
increased significantly since 1996.

The veteran also presented for a VA mental disorders 
examination in January 1998.  The veteran described VA 
outpatient treatment but did not provide dates of treatment.  
The examiner diagnosed the veteran with PTSD, chronic and 
severe.  The examiner noted deterioration since 1996.

The veteran presented for VA clinical outpatient treatment in 
1997, 1998 and 1999.  VA clinical records from these sessions 
indicate a series of therapy sessions and consultations 
regarding the prescription of medications to treat the 
veteran's PTSD.

An August 1998 letter from a VA staff psychiatrist indicated 
the veteran was a patient at the Salem Vet's Center in 
conjunction with the Portland, Oregon VA clinic.

In a letter from C.L., a professional social worker, received 
by the RO in September 1998, C.L. states the veteran resumed 
treatment at the Salem, Oregon Vet Center in late 1997 after 
a five year absence.

W.W., a professional social worker with the Salem, Oregon 
Vet's Center submitted a letter to the RO in February 1999.  
W.W. stated the veteran was treated periodically at the Salem 
Vet's Center since 1988, for a total of 108 visits for PTSD.  

Analysis  

The evidence of record establishes that the veteran's request 
to increase the 10 percent evaluation for his service-
connected PTSD was received by the RO May 16, 1996.  As noted 
above, for a disability evaluation, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date and 
otherwise, the date of receipt of claim. 38 C.F.R. § 
3.400(o)(2).  Thus, the question to be answered by the Board 
is whether it was factually ascertainable that the veteran 
was ratable at the 50 percent level within one year previous 
to May 16, 1996.

Dr. B.W. indicated providing treatment to the veteran for 
PTSD from 1991 to 1996, but did not specifically indicate 
whether the veteran received treatment in each of the 
intervening years between 1991 and 1996 including 1995.  The 
veteran reported receiving PTSD related treatment from Dr. N, 
a psychologist but this treatment ended in 1994.  In August 
1996 the VA examiner indicated that in August 1996 the 
veteran's social and industrial impairment appeared worse 
than at any time during the previous five years.  The Board 
notes that Dr. B.W.'s May 1997 letter makes no reference to 
treatment of the veteran in 1995.  Finally, the Board notes 
that even though W.W. stated in February 1999 the veteran had 
been a patient at the Salem Vet's Center since 1988, C.L 
specifically stated in September 1998 that the veteran had 
resumed treatment at the Salem Vet's Center in 1997, after a 
five year absence.

The Board notes the above discussion deals with dates of 
treatment.  Not only does the evidence of record not 
establish PTSD-related treatment in 1995, it does not provide 
or suggest a diagnosis of the veteran in 1995 that meets the 
schedular criteria for a 50 percent disability rating.  
38 C.F.R. § 4.132, Diagnostic Code 9411.

The Board concludes, therefore, that based upon the evidence 
of record, it is not, "...factually ascertainable that an 
increase in disability has occurred..." within one year 
previous to May 16, 1996, or as of May 16, 1995, which is one 
year before the date the veteran filed his claim of 
entitlement to an increased disability rating.  See 38 C.F.R. 
§ 3.400(o).  Therefore, the effective date of the veteran's 
claim for an increased evaluation is May 16, 1996, the date 
he filed his claim.

The veteran has identified no other basis for the assignment 
of an effective date of a 50 percent disability rating for 
PTSD, and the Board has not been able to identify such basis.  

The applicable statutory and regulatory provisions require 
that VA look to all communications from a claimant which may 
be interpreted as applications or claims -- formal and 
informal -- for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 U.S.C. 
§ 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 3.155(a) 
(1999).  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 
(1992).  An informal claim must identify the benefit sought. 
38 C.F.R. § 3.155(a) (1999).

In this case, there appears to have been no communication 
from the veteran to VA after the Board's July 1990 decision 
that confirmed the September 1989 RO decision.  Accordingly, 
the Board concludes that there was no claim of entitlement to 
an increased disability rating for PTSD, formal or informal, 
prior to May 16, 1996.  An effective date earlier than May 
16, 1996 for a 50 percent rating for PTSD, is therefore not 
warranted.


ORDER

Entitlement to an effective date earlier than May 16, 1996 
for an award of entitlement to an increased evaluation of 
PTSD to 50 percent disabling is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
   The United States Court of Appeals for Veterans Claims (Court) has stated the word "definite", as used in 
the pre-November 7, 1996 schedular criteria for a 30 percent evaluation, is a qualitative term rather than a 
quantitative term.  Hood v. Brown, 4 Vet. App. 301, 303 (1993).  However, the degree of impairment, which 
would lead to an award at the 30 percent level, can be quantified.  Cox v. Brown, 6 Vet. App. 459, 461 
(1994).  In a precedent opinion, dated November 9, 1993, the VA General Counsel concluded that "definite" 
is to be construed as "distinct, unambiguous, and moderately large in degree."  "Definite" represents a degree 
of social and industrial inadaptability that is "more than moderate but less than rather large."  O.G.C. Prec. 9-
93 (Nov. 9, 1993).  VA, including the Board, is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 3.101 (1998).  

  Since the pertinent time frame is from 1989 to May 1996, changes in the rating criteria which predated or 
were subsequent to this period are not for consideration.  Cf. Karnas v. Derwinski, 1 Vet. App. 308 (1991).

